 UNITED STATES DISTRICT COURT                                         EASTERN DISTRICT OF TEXAS


DANIEL EUGENE KELLER,                                    §
                                                         §
                 Petitioner,                             §
                                                         §
versus                                                   §    CIVIL ACTION NO. 1:19-CV-217
                                                         §
WARDEN, FCC BEAUMONT LOW,                                §
                                                         §
                 Respondent.                             §

                  MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                     JUDGE’S REPORT AND RECOMMENDATION

         Petitioner Daniel Eugene Keller, an inmate at the Federal Correctional Complex in

Beaumont, Texas, proceeding pro se, brought this petition for writ of habeas corpus pursuant to

28 U.S.C. § 2241.

         The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge recommends this petition be dismissed without prejudice as repetitious.1

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record, pleadings and all available evidence. No objections to

the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                                   ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report of the magistrate judge is ADOPTED. A final judgment will be entered

in this case in accordance with the magistrate judge’s recommendation.
         SIGNED at Beaumont, Texas, this 10th day of March, 2020.




                                                 ________________________________________
                                                             MARCIA A. CRONE
1
                                                      UNITED STATES DISTRICT JUDGE
         Petitioner’s claims pertaining to Incident Report # 2926383 brought in this petition are being addressed in
         another pending action. See Keller v. Warden, FCC Beaumont Low, Civil Action No. 1:19cv215, Dok. 8.
